                  Case: 20-13483          Doc: 15    Filed: 10/27/20    Page: 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF OKLAHOMA

In Re:
         RHA Stroud, Inc.,                )      Case No.: 20-13482 – SAH
              Debtor.                     )      Chapter 11
                                          )      [Joint Administration Pending]
______________________________

In Re:                                    )
         RHA Anadarko, Inc.,              )      Case No.: 20-13483 – SAH
              Debtor.                     )      Chapter 11

          RESPONSE OF THE UNITED STATES TRUSTEE TO THE DEBTORS’
                   MOTION FOR USE OF CASH COLLATERAL
                                [Docket #4]

         The United States Trustee (“UST”) files this Response to the Debtors’ Motion for Use of
Cash Collateral (Docket #4). In support of this Response, the UST states:
         1.      Although the Debtors have not filed schedules or statements of financial affairs
              the representations in the Affidavit of Charles Eldridge (Docket #6) appear sufficient
              at this time to determine the reasonableness of the Debtors’ request, made out of an
              abundance of caution, to use cash collateral. However, the UST does have some
              concerns set forth below.
         2.      It is difficult to determine what specifically the Debtors are proposing because the
              motion is vague and unclear. With respect to the payment of professionals, it may be
              more appropriate to raise an issue at the preliminary or final hearing. However, out
              of an abundance of caution, the UST raises the following concern regarding the
              payment of any professionals at this initial stage.
         3.      The Debtors’ order for use of cash collateral does provide a carveout for payment
              of the statutorily mandated UST fees as well as fees required to be paid to the court
              clerk. However, the carve out should also encompass the following:
                 a.      Professionals for an unsecured creditors committee should a committee be
                      appointed and professionals employed;
                 b.      A patient care ombudsman, should one be appointed as well as a
                      professional for the patient care ombudsman should one be employed;


                                               Page 1 of 3
                Case: 20-13483        Doc: 15     Filed: 10/27/20       Page: 2 of 3




               c.      A trustee/examiner should one be appointed as well as any professional of
                    a trustee/examiner should one be employed.
       4.      To continue operations, the Debtors propose to pay vendors up to a certain
            amount. It is unclear whether the payment of any of these vendors is for pre-petition
            amounts owed or for ongoing post-petition operations. If the Debtors are proposing
            to pay pre-petition claims then the Debtors should request approval for any pre-
            petition critical vendors by separate motion and provide a detailed list of which
            vendors are owed what amount and for what services.
       5.      The motion requests…. “authority to pay any 3rd party utility and/or vendor
            claims in an amount not to exceed $289,000 per claim per hospital”. This language is
            vague and unclear as to whom is to be paid and the dollar limit. For example, if a
            vendor has three claims each for $289,000 could that vendor be paid three times at
            $289,000 each for a total of $867,000 or is the $289,000 the total per vendor
            regardless of potential multiple claims?
       6.      The Debtors have not provided a proposed budget for the requested interim period
            ending November 7, 2020. A budget is necessary to determine viability of the
            debtors, compliance with cash collateral parameters and benchmarks for the
            bankruptcy cases.
       7.      Any use of funds without a detailed proposed budget should not be allowed for
            payment to an insider, including any officer or director of the debtor or related
            entities. Likewise, at this beginning stage of the case funds should not be used to pay
            any professionals, including attorneys, accountants or financial advisors.
       8.      Only amounts necessary to avoid immediate and irreparable harm should be
            authorized for payment with cash collateral at this time.
       WHEREFORE, the UST requests this Court only grant the interim relief “necessary to
avoid immediate and irreparable harm” as directed by Rule 6003 of the FED. R. BANKR. P.; and
for such other and further relief as this Court deems just, equitable, and proper.




                                            Page 2 of 3
Case: 20-13483   Doc: 15   Filed: 10/27/20     Page: 3 of 3




                        Respectfully submitted,


                        s/ Marjorie J. Creasey           .
                        Marjorie J. Creasey, OBA #17819
                        Office of the United States Trustee
                        215 Dean A. McGee, Fourth Floor
                        Oklahoma City, OK 73102
                        (405) 231-4393/231-5958 [fax]
                        Marjorie.Creasey@usdoj.gov




                      Page 3 of 3
